DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16, lines 2-3, “may be” is not a positive limitation. Therefore, the limitation(s) following “may be” may not be given patentable weight. It is suggested to replace such limitation by a positive limitation, such as “are”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 7-8, “a POR mode” is vague and indefinite as there is an unclear antecedent in  claim 1, line 6.
Claim 1, line 11, “a load” is vague and indefinite as there is an unclear antecedent in claim 1, line 4.
Claim 11, lines 13-14, “a POR mode” is vague and indefinite as there is an unclear antecedent in  claim 11, line 12.
Claim 11, line 19, “a load” is vague and indefinite as there is an unclear antecedent in claim 11, line 7.
Claims 2-10 and 12-18 are rejected for being dependent on a rejected base claim(s).
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach or fairly suggest in combination with the other claimed limitations, the limitations of “second detection circuit comprising: a first signal path for use during a power-on reset (POR) mode; a second signal path for use during a first period following a POR mode; a third signal path for use during a second period after the first period, during which second period the second detection circuit is configured to detect a load; and wherein the second signal path has a resistance smaller than the first signal path and larger than the third signal path”, recited in claims 1 and claim 11; the limitations of “delaying, by the interface circuit, load detection in a first period after the POR event, the load coupled to the interface circuit via a pair of transmission lines, a signal path used by the interface circuit in the first period has a first resistance; detecting, by the interface circuit in a second period after the POR event, a resistance value of the load coupled to the interface circuit, the signal path used by the interface circuit in the second period having second resistance lower than the first resistance; and providing, by the interface circuit, an indication to second device coupled to the interface circuit, the indication being an indication of disconnection or connection of the load by disabling or enabling an input termination coupled to second device”, recited in claim 19.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633